PER CURIAM.
The State of Florida acknowledges that scoresheet errors were made in sentencing Marcia Forance. The errors include:
1. Using one scoresheet in sentencing Forance for two failure to appear offenses. Separate scoresheets were required. See Harris v. State, 771 So.2d 565, 566 (Fla. 5th DCA 2000), rev. denied, 790 So.2d 1104 (Fla.2001).
2. Incorrectly scoring the offense of failure to appear as a level seven violation, the level of the underlying burglary charge, rather than the correct level four for failure to appear.
The court also assessed four points on the scoresheet for status violation. The record before us does not allow us to review the correctness of this assessment and upon remand, the trial court is instructed to revisit this issue.
We vacate the sentence and direct the court on remand to prepare separate and corrected scoresheets for resentencing.
SENTENCE VACATED; REMANDED.
SHARP, W., HARRIS and PETERSON, JJ., concur.